      Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

                                 )
Jessica Calhoun, individually and on
                                 )
behalf of all others similarly situated,
                                 )
                                 )
              Plaintiff,         )
                                 ) CIVIL ACTION FILE NO.
                                 )
Southwest Credit Systems, L.P.   )
                                 )
, and JOHN DOES 1-25,            )
                                 )
             Defendant(s).       ) DEMAND FOR JURY TRIAL
_______________________________ ))
                                 )
                                 )
                                 )
                                 )




      Plaintiff Jessica Calhoun (hereinafter, “Plaintiff”), brings this Class Action

Complaint by and through her attorneys, against Defendant Southwest Credit

Systems, L.P., (hereinafter “Southwest”) individually and on behalf of a class of all

others similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure,

based upon information and belief of Plaintiff’s counsel, except for allegations

specifically pertaining to Plaintiff, which are based upon Plaintiff's personal

knowledge.

                    INTRODUCTION/PRELIMINARY STATEMENT

      1.     Congress enacted the FDCPA in 1977 in response to the "abundant

   evidence of the use of abusive, deceptive, and unfair debt collection practices by
                                                                                     1
   Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 2 of 13




many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

that "abusive debt collection practices contribute to the number of personal

bankruptcies, to material instability, to the loss of jobs, and to invasions of

individual privacy." Id. Congress concluded that "existing laws…[we]re

inadequate to protect consumers," and that "'the effective collection of debts" does

not require "misrepresentation or other abusive debt collection practices." 15

U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate

abusive debt collection practices, but also to "insure that those debt collectors who

refrain from using abusive debt collection practices are not competitively

disadvantaged." ld. § 1692(e). After determining that the existing consumer

protection laws ·were inadequate~ id § l692(b), Congress gave consumers a

private cause of action against debt collectors who fail to comply with the Act. Id.

§ 1692k.

                         JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C.

§ 1331 and 15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over

the State law claims in this action pursuant to 28 U.S.C. § 1367(a).
   Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 3 of 13




   4.    Venue is proper in this judicial district pursuant to 28 U.S.C.

§ 1391(b)(2) as this is where the Plaintiff resides as well as where a substantial

part of the events or omissions giving rise to the claim occurred.

                           NATURE OF THE ACTION

   5.    Plaintiff brings this class action on behalf of a class of Georgia

consumers under§ 1692 et seq. of Title 15 of the United States Code, commonly

referred to as the Fair Debt Collections Practices Act ("FDCPA"), and

   6.    Plaintiff is seeking damages and declaratory and injunctive relief.

                                    PARTIES

   7.    Plaintiff is a resident of the State of Georgia, County of Dekalb, 2253

Second Ave, Unit 2, Decatur, Georgia 30032.

   8.    Defendant Southwest is a "debt collector" as the phrase is defined in 15

U.S.C. § 1692(a)(6) and used in the FDCPA and may be served process at C T

Corporation System, 28 Liberty Street, New York, New York 10005.

   9.    Upon information and belief, Defendant Southwest is a company that

uses the mail, telephone, and facsimile and regularly engages in business the

principal purpose of which is to attempt to collect debts alleged to be due another.

   10.   John Does l-25, are fictitious names of individuals and businesses

alleged for the purpose of substituting names of Defendants whose identities will

be disclosed in discovery and should be made parties to this action.
   Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 4 of 13




                           CLASS ALLEGATIONS

   11.   Plaintiffs bring this claim on behalf of the following case, pursuant to

Fed. R. Civ. P. 23(a) and 23(b)(3).

   12.   The Class consists of:

         a. all individuals with addresses in the State of New York;

         b. to whom Defendant Southwest sent a collection letter attempting to

             collect a consumer debt;

         c. that listed a charge for Equipment Cost without stating that the

             equipment can be returned;

         d. which letter was sent on or after a date one (1) year prior to the filing

             of this action and on or before a date twenty-one (21) days after the

             filing of this action.

   13.   The identities of all class members are readily ascertainable from the

records of Defendant and those companies and entities on whose behalf it attempts

to collect debts and/or has purchased debts.

   14.   Excluded from the Plaintiff Class are the Defendant and all officers,

members, partners, managers, directors and employees of the Defendant and their

respective immediate families, and legal counsel for all parties to this action, and

all members of their immediate families.
   Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 5 of 13




   15.    There are questions of law and fact common to the Plaintiff Class, which

common issues predominate over any issues involving only individual class

members. The principal issue is whether the Defendant’s written communications

to consumers, in the forms attached as Exhibits A, violate 15 U.S.C. §§ 1692e,

1692f.

   16.    The Plaintiff’s claims are typical of the class members, as all are based

upon the same facts and legal theories. The Plaintiff will fairly and adequately

protect the interests of the Plaintiff Class defined in this complaint. The Plaintiff

has retained counsel with experience in handling consumer lawsuits, complex

legal issues, and class actions, and neither the Plaintiff nor his attorneys have any

interests, which might cause them not to vigorously pursue this action.

   17.    This action has been brought, and may properly be maintained, as a class

action pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure

because there is a well-defined community interest in the litigation:

          a. Numerosity: The Plaintiff is informed and believes, and on that basis

             alleges, that the Plaintiff Class defined above is so numerous that

             joinder of all members would be impractical.

          b. Common Questions Predominate: Common questions of law and

             fact exist as to all members of the Plaintiff Class and those questions

             predominance over any questions or issues involving only individual
Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 6 of 13




        class members. The principal issue is whether the Defendant’s written

        communications to consumers, in the forms attached as Exhibit A

        violate 15 U.S.C. § 1692e, 1692f.

     c. Typicality: The Plaintiff’s claims are typical of the claims of the

        members of the Plaintiff Class. The Plaintiff and all members of the

        Plaintiff Class have claims arising out of the Defendants' common

        uniform course of conduct complained of herein.

     d. Adequacy: The Plaintiff will fairly and adequately protect the

        interests of the Plaintiff Class insofar as Plaintiff has no interests that

        are adverse to the absent members of the Plaintiff Class. The Plaintiff

        is committed to vigorously litigating this matter. Plaintiff has also

        retained counsel experienced in handling consumer lawsuits,

        complex legal issues, and class actions. Neither the Plaintiff nor her

        counsel have any interests which might cause them not to vigorously

        pursue the instant class action lawsuit.

     e. Superiority: A class action is superior to the other available means

        for the fair and efficient adjudication of this controversy because

        individual joinder of all members would be impracticable. Class

        action treatment will permit a large number of similarly situated

        persons to prosecute their common claims in a single forum
   Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 7 of 13




               efficiently and without unnecessary duplication of effort and expense

               that individual actions would engender.

   18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil

Procedure is also appropriate in that the questions of law and fact common to

members of the Plaintiff Class predominate over any questions affecting an

individual member and in that a class action is superior to other available methods

for the fair and efficient adjudication of the controversy.

   19.    Depending on the outcome of further investigation and discovery,

Plaintiff may, at the time of class certification motion, seek to certify a class(es)

only as to particular issues pursuant to Fed. R. Civ. P. 23(c)(4).

                             FACTUAL ALLEGATIONS

   20.    Plaintiff repeats, reiterates and incorporates the allegations contained in

paragraphs numbered above herein with the same force and effect as if the same

were set forth at length herein.

   21.    Some time prior to July 12, 2020, an obligation was allegedly incurred

to T-Mobile.

   22.    The T-Mobile obligation arose out of an alleged debt for transactions

primarily for personal, family or household purposes, specifically

cable/internet/phone services.
   Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 8 of 13




   23.   The alleged T-Mobile obligation is a "debt" as defined by 15 U.S.C.§

1692a(5).

   24.   T-Mobile is a "creditor" as defined by 15 U.S.C. § 1692a(4).

   25.   Defendant Southwest contracted with T-Mobile to collect the alleged

debt.

   26.   Defendant collects and attempts to collect debts incurred or alleged to

have been incurred for personal, family or household purposes on behalf of

creditors using the United States Postal Services, telephone and internet.

                      Violation July 12, 2020 Collection Letter

   27.   On or about July 12, 2020, Defendant sent the Plaintiff a collection letter

(the “Letter”) regarding the alleged debt owed to T-Mobile. A true and correct

copy of the Letter is attached hereto as Exhibit A.

   28.   The Letter attempts to collect a total balance of $197.24 and labels a

$12.88 charge as an “Equipment Cost.”

   29.   Upon information and belief, if Plaintiff would return the equipment

which forms the basis of the charge, the balanced would be reduced significantly

due to a credit for the returned equipment.

   30.   Defendant’s letter makes no mention at all of this possibility.
   Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 9 of 13




   31.   It is deceptive to list a charge for equipment and not to make any mention

of the possibility of reducing the charge significantly by simply returning the

equipment.

   32.   By listing an Equipment Cost and not stating the plain and simple way

in which Plaintiff can remedy this Equipment Cost, Defendant has deceptively

misled Plaintiff by implying that the Equipment Cost is fixed and cannot be

remedied or mitigated.

   33.   As a result of Defendant’s deceptive, misleading and false debt

collection practices, Plaintiff has been damaged.

   34.   Defendant's collection efforts with respect to this alleged debt from

Plaintiff caused Plaintiff to suffer concrete and particularized harm because the

FDCPA provides Plaintiff with the legally protected right to be not to be misled or

treated unfairly with respect to any action for the collection of any consumer debt.

   35.   Defendant's deceptive, misleading and unfair representations with

respect to its collection effort were material misrepresentations that affected and

frustrated Plaintiff's ability to intelligently respond to Defendant's collection

efforts because Plaintiff could not adequately respond to the Defendant's demand

for payment of this debt.

   36.   Defendant’s actions created an appreciable risk to Plaintiff of being

unable to properly respond or handle Defendant’s debt collection.
   Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 10 of 13




    37.    Plaintiff was confused and misled to her detriment by the statements in

 the dunning letter, and relied on the contents of the letter to her detriment.

    38.    Plaintiff would have pursued a different course of action were it not for

 the statutory violation(s).

    39.    As a result of Defendant's deceptive, misleading and unfair debt

 collection practices, Plaintiff has been damaged.



                         COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
                    U.S.C. §1692e et seq.

    40.    Plaintiff repeats, reiterates and incorporates the allegations contained in

 paragraphs above herein with the same force and effect as if the same were set

 forth at length herein.

    41.    Defendant’s debt collection efforts attempted and/or directed towards the

 Plaintiff violated various provisions of the FDCPA, including but not limited to 15

 U.S.C. § 1692e.

    42.    Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,

 deceptive, or misleading representation or means in connection with the collection

 of any debt.

    43.    Defendant violated § 1692e:
   Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 11 of 13




           a. As the Letter it is open to more than one reasonable interpretation, at

              least one of which is inaccurate.

           b. By making a false and misleading representation in violation of

              §1692e(10).

    44.    By reason thereof, Defendant is liable to Plaintiff for judgment that

 Defendant's conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is

 entitled to an award of actual damages, statutory damages, costs and attorneys’

 fees.

                                     COUNT II

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15
                    U.S.C. §1692f et seq.

    44.    Plaintiff repeats, reiterates and incorporates the allegations contained in

 paragraphs above herein with the same force and effect as if the same were set

 forth at length herein.

    45.    Defendant’s debt collection efforts attempted and/or directed towards the

 Plaintiff violated various provisions of the FDCPA, including but not limited to 15

 U.S.C. § 1692f.

    46.    Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

 unconscionable means in connection with the collection of any debt.

    47.    Defendant violated this section by omitting a simple way in which

 Plaintiff can remedy or mitigate the Equipment Cost stated in their letter.
     Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 12 of 13




      48.      By reason thereof, Defendant is liable to Plaintiff for judgment that

   Defendant’s conduct violated Section 1692f et seq. of the FDCPA, actual damages,

   statutory damages, costs and attorneys’ fees.



                          DEMAND FOR TRIAL BY JURY

      45.      Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff

   hereby requests a trial by jury on all issues so triable.


                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Jessica Calhoun, individually and on behalf of all

others similarly situated, demands judgment from the Defendants as follows:

            a. Declaring that this action is properly maintainable as a Class Action

               and certifying Plaintiff as Class representative, and Misty Oaks Paxton,

               Esq. as Class Counsel;

            b. Awarding Plaintiff and the Class statutory damages;

            c. Awarding Plaintiff and the Class actual damages;

            d. Awarding Plaintiff costs of this Action, including reasonable attorneys’

               fees and expenses;

            e. Awarding pre-judgment interest and post-judgment interest; and
     Case 1:21-cv-02247-AT-LTW Document 1 Filed 05/31/21 Page 13 of 13




         f. Awarding Plaintiff and the Class such other and further relief, as well

            as further costs, expenses and disbursements of this action, as this

            Court may deem just and proper.



Dated:      May 26, 2021                     Respectfully Submitted,

                                                   /s/ Misty Oaks Paxton
                                                   By: Misty Oaks Paxton, Esq.
                                                   3895 Brookgreen Point
                                                   Decatur, GA 30034
                                                   Phone: (405) 529-6257
                                                   Fax: (775) 320-3698
                                                   attyoaks@yahoo.com

                                                   Attorney for Plaintiff
